DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/11/2022.
Applicant’s amendments filed 04/11/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 3, and 8; and cancellation of claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0104065 to Yamazaki et al. (hereinafter Yamazaki) in view of Maruyama et al. (US Patent No. 7,696,024, hereinafter Maruyama).
With respect to Claim 1, Yamazaki discloses a thin film transistor (Yamazaki, Figs. 1, 5, 6(G), ¶0002, ¶0010, ¶0015-¶0027, ¶0056-¶0086) comprising:
       a base substrate (e.g., 1) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0060); and
       an active layer (5/7/6 or 5’/7’/6’) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0070, ¶0080) on the base substrate (1); and
       a gate electrode (4/4’) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0076, ¶0080);
       wherein the active layer (5/7/6 or 5’/7’/6’) comprises a source electrode contact part (e.g., 5 or 5’) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0077, ¶0080), a drain electrode contact part (e.g., 6 or 6’), and a channel part (e.g., 7 or 7’) between the source electrode contact part (5/5’) and the drain electrode contact part (6/6’);
       the source electrode contact part (5/5’) comprises a first barrier part (e.g., A’ or I/I’, regions having oxygen or carbon within the source part at the boundary between the source and the channel) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0073-¶0075, ¶0078, ¶0081);
       the drain electrode contact part (6/6’) comprises a second barrier part (e.g., B’ or II/II’, regions having oxygen or carbon within the drain part at the boundary between the drain and the channel) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0073-¶0075, ¶0078, ¶0081);
       each of the first barrier part (e.g., A’ or I/I’) and the second barrier part (e.g., B’ or II/II’) comprises a semiconductor material (e.g., silicon) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0073-¶0075, ¶0078, ¶0080-¶0081) having an acceptor defect or an acceptor-like defect (e.g., oxygen);
       each of the source electrode contact part (5/5’) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0077-¶0078, ¶0080) and the drain electrode contact part (6/6’) comprises a semiconductor material (e.g., silicon) having a donor defect or a donor-like defect (e.g., phosphorus to impart n-type conductivity); and
       the first barrier part (e.g., A’ or I/I”) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0073-¶0075, ¶0078, ¶0081) and the second barrier part (e.g., B” or II/II’) are respectively on two sides of the channel part (7/7’);
         wherein an orthographic projection of the gate electrode (4/4’) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0073-¶0075, ¶0078, ¶0081) on the base substrate (1) is non-overlapping with orthographic projections of the first barrier part (e.g., A’ or I/I”) and the second barrier part (e.g., B” or II/II’) on the base substrate (1);
         wherein the channel part (7/7’) is in direct contact with the semiconductor material having the acceptor defect or the acceptor-like defect of the first barrier part (e.g., A’ or I/I”) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0080-¶0083) and the second barrier part (e.g., B” or II/II’), and is not in direct contact with a portion of the source electrode contact part (5/5’) outside Page 2 of 15Appl. No. 16/473,854Response to the First Office Action mailed January 24, 2022the first barrier part or a portion of the drain electrode contact part (6/6’) outside the second barrier part;
         the semiconductor material having the acceptor defect or the acceptor-like defect of the first barrier part (e.g., A’ or I/I”) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0080-¶0083) spaces apart the channel part (7/7’) from the portion of the source electrode contact part (5/5’) outside the first barrier part; and
         the semiconductor material having the acceptor defect or the acceptor-like defect of the second barrier part (e.g., B” or II/II’) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0080-¶0083) spaces apart the channel part (7/7’) from the portion of the drain electrode contact part (6/6’) outside the second barrier part.
Further, Yamazaki does not specifically disclose that the source electrode contact part and the drain electrode contact part are lightly doped parts.
However, Maruyama teaches forming a thin film transistor (Maruyama, Fig. 1, Col. 4, lines 53-67; Col. 5, lines 1-4; Col. 7, lines 30-67; Col. 8, lines 1-58; Col. 10, lines 14-45) comprising the source electrode contact part (107) and the drain electrode contact part (107) connected to the source/drain electrode (115), wherein the source/drain electrode contact part (107) is formed from an island-shaped semiconductor film (117) and includes the n-type impurity at a lower concentration (e.g., when the first adding step is carrier out before forming the resist 127 in Fig. 3B to form the low concentration impurity region 104 such that the connection regions 107 also includes n-type impurity at a lower concentration) (Maruyama, Fig. 1, Col. 4, lines 53-67; Col. 5, lines 1-4; Col. 8, lines 46-58) than the high concentration impurity regions (105).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the thin film transistor of Yamazaki by forming the source/drain connection regions containing the n-type impurity at a lower concentration than the source/drain as taught by Maruyama to have the source electrode contact part and the drain electrode contact part are lightly doped parts in order to provide improved electrical contacts between the source/drain electrodes and the silicide at the bottom of the contact holes, and thus to obtain a semiconductor devices having  high driving speed and reliability (Maruyama, Col. 1, lines 53-67; Col. 2, lines 12; Col. 3, lines 31-45; Col. 10, lines 6-13).
Regarding Claim 2, Yamazaki in view of Maruyama discloses the thin film transistor of claim 1. Further, Yamazaki discloses the thin film transistor, further comprising: a gate insulating layer (e.g., 3/3’) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0065) on a side of the active layer (7/7’) away from the base substrate (1); and a gate electrode (4/4’) on a side of the gate insulating layer (3/3’) away from the channel part (7/7’); wherein an orthographic projection of the gate electrode (4/4’) on the base substrate (1) substantially overlaps with an orthographic projection of the channel part (7/7’) on the base substrate.
Regarding Claim 3, Yamazaki in view of Maruyama discloses the thin film transistor of claim 1. Further, Yamazaki does not specifically disclose that a length of an interface between the channel part and the semiconductor material having the acceptor defect or the acceptor-like defect of the first barrier part equals to a channel width of the channel part; a length of an interface between the channel part and the semiconductor material having the acceptor defect or the acceptor-like defect of the second barrier part equals to the channel width of the channel part; a length of an interface between the semiconductor material having the acceptor defect or the acceptor-like defect of the first barrier part and the portion of the source electrode contact part outside the first barrier part equals to the channel width of the channel part; and a length of an interface between the semiconductor material having the acceptor defect or the acceptor-like defect of the second barrier part and the portion of the drain electrode contact part outside the second barrier part equals to the channel width of the channel part.
However, Yamazaki teaches that the TFT transistor (Yamazaki, Figs. 1, 5,6(G), ¶0017, ¶0078, ¶0080, ¶0081, ¶0085) has a channel length of 10 m and a channel width of 30 m, and that each boundary (e.g., 61’) between the source and the channel and the boundary (’62) between the channel and the drain corresponds to the impurity region having oxygen, such that each of the first barrier part (e.g., A’ or I/I”) and the second barrier part (B or II/II’) includes a region (e.g., 52) of the large band gap (Yamazaki, Fig. 5, ¶0017) provided within the source and the drain regions on the sides of the channel, and as the result, the leakage of reverse current from the drain to the source is blocked, and the drain voltage resistance is increased; and gate electrode (Yamazaki, Figs. 1, 5, 6(G), ¶0073), the channel, and the first/second barrier parts having oxygen maintain the same spatial relation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the thin film transistor of Yamazaki/Maruyama by forming the first/second barrier parts such that the gate electrode, the channel part, and the first/second barrier parts maintain the same spatial relation as taught by Yamazaki, wherein the first/second barrier parts have interfaces with the channel part along the width of the channel part to have the thin film transistor, wherein a length of an interface between the channel part and the semiconductor material having the acceptor defect or the acceptor-like defect of the first barrier part equals to a channel width of the channel part; a length of an interface between the channel part and the semiconductor material having the acceptor defect or the acceptor-like defect of the second barrier part equals to the channel width of the channel part; a length of an interface between the semiconductor material having the acceptor defect or the acceptor-like defect of the first barrier part and the portion of the source electrode contact part outside the first barrier part equals to the channel width of the channel part; and a length of an interface between the semiconductor material having the acceptor defect or the acceptor-like defect of the second barrier part and the portion of the drain electrode contact part outside the second barrier part equals to the channel width of the channel part in order to provide improved transistor that is free from problems such as the leakage of reverse current from the drain to the source, and the low drain voltage resistance (Yamazaki, ¶0002, ¶0010, ¶0015, ¶0017, ¶0021, ¶0027, ¶0073, ¶0078, ¶0085).
Regarding Claim 4, Yamazaki in view of Maruyama discloses the thin film transistor of claim 1. Further, Yamazaki discloses the thin film transistor, wherein each of the first barrier part (e.g., A’ or I/I”) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0080-¶0083) and the second barrier part (B or II/II’) has a length along a channel direction of the channel part between 0.1 and 30 m, but does not specifically disclose  that a length along a channel direction of the channel part less than 1 m.
However, Yamazaki teaches that each of the first barrier part (e.g., A’ or I/I”) and the second barrier part (B or II/II’) includes region (52) of the large band gap (Yamazaki, Fig. 5, ¶0017) provided within the source and the drain regions on the sides of the channel, and that the width of the regions (52) is controlled by changing the lateral width of the region (namely, in the direction parallel to the source--channel--drain line) having added thereto impurity (e.g., carbon or oxygen), and also the height thereof is controlled by changing the concentration of the impurity in the region (52).
The claimed range (less than 1 m) overlaps the range of Yamazaki (between 0.1 and 30 m).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the thin film transistor of Yamazaki/Maruyama by forming a transistor having optimized lateral width of the first/second barrier part as taught by Yamazaki to have the thin film transistor, wherein each of the first barrier part and the second barrier part has a length along a channel direction of the channel part less than 1 m in order to provide improved transistor that is free from problems such as the leakage of reverse current from the drain to the source, and the low drain voltage resistance (Yamazaki, ¶0002, ¶0010, ¶0015, ¶0017, ¶0021, ¶0027, ¶0085).
Regarding Claim 5, Yamazaki in view of Maruyama discloses the thin film transistor of claim 1. Further, Yamazaki discloses the thin film transistor, wherein the semiconductor material having the acceptor defect or the acceptor-like defect comprises a semiconductor material (silicon) doped by oxygen (Yamazaki, Figs. 1, 5, 6(G), ¶0073-¶0078, ¶0080-¶0083).
Regarding Claim 6, Yamazaki in view of Maruyama discloses the thin film transistor of claim 1. Further, Yamazaki discloses the thin film transistor, wherein the semiconductor material (e.g., n-type regions 5/5’ and 6/6’) (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0077, ¶0080) having the donor defect or the donor-like defect is a semiconductor material comprising an n-type dopant (e.g., phosphorus).
Regarding Claim 8, Yamazaki in view of Maruyama discloses the thin film transistor of claim 1. Further, Yamazaki discloses the thin film transistor, wherein the active layer comprises silicon (Yamazaki, Figs. 1, 5, 6(G), ¶0015, ¶0061, ¶0070, ¶0077, ¶0080); and the semiconductor material having the donor defect or the donor-like defect is a semiconductor material doped by phosphorous (e.g., phosphorus).
Regarding Claim 10, Yamazaki in view of Maruyama discloses the thin film transistor of claim 1. Further, Yamazaki discloses a display panel, comprising the thin film transistor of claim 1 (Yamazaki, Figs. 1, 5, 6(G), 7, ¶0002, ¶0085, ¶0086).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0104065 to Yamazaki in view of Maruyama (US Patent No. 7,696,024) as applied to claim 1, and further in view of Park (US 2017/00338248) and Yamazaki et al. (US 2017/0236846, hereinafter Yamazaki (‘846)). 
Regarding Claim 7, Yamazaki in view of Maruyama discloses the thin film transistor of claim 1. Further, Yamazaki does not specifically disclose that the active layer comprises a metal oxide semiconductor material; and the semiconductor material having the donor defect or the donor-like defect is a semiconductor material doped by one or a combination of ammonia, argon, or helium. 
However, Park teaches that forming a transistor (Park, Fig. 1, ¶0004, ¶0006-¶0022, ¶0056-¶0083) using an oxide semiconductor material is advantageous because of oxide semiconductor TFTs have higher electron mobility, high ON/OFF ratio, and higher uniformity than polysilicon; and that the oxide semiconductor TFTs are formed as an n-type transistor or p-type transistor (Park, Fig. 1, ¶0060, ¶0065-¶0067, ¶0076) and include a channel region (131), the source region (133) and the drain region (135) comprised of an oxide semiconductor material, wherein the source region (133) and the drain region (135) includes additional element doped (e.g., ammonia having hydrogen doped into oxide semiconductor to form low resistance oxide semiconductor) to the oxide semiconductor by plasma treatment.
Further, Yamazaki (‘846) teaches forming oxide semiconductor TFT (Yamazaki, Figs. 1, 3, ¶0011-¶0013, ¶0099-¶0121) having improved performance characteristics, wherein the impurities such as boron or nitrogen (Yamazaki (‘846), Figs. 1, 3, ¶0103-¶0105, ¶0114-¶0119) are added into oxide semiconductor to form low resistance regions (107a and 107b) which function as the source electrode and the drain electrode; or the low resistance regions (107a and 107b) contains a rare gas element including helium or argon (Yamazaki (‘846), Figs. 1, 3, ¶0103, ¶0115).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the thin film transistor of Yamazaki/Maruyama by forming an oxide semiconductor transistor including the source/drain regions comprised of an oxide semiconductor material as taught by Park, wherein the source/drain regions contain an appropriate impurity added to the oxide semiconductor material of the source/drain regions as taught by Yamazaki (‘846) to have the thin film transistor, wherein the active layer comprises a metal oxide semiconductor material; and the semiconductor material having the donor defect or the donor-like defect is a semiconductor material doped by one or a combination of ammonia, argon, or helium in order to provide low-resistance regions for the oxide semiconductor transistor, and thus to obtain improved oxide semiconductor device having higher electron mobility, high ON/OFF ratio, and higher uniformity (Park, ¶0004, ¶0006-¶0015, ¶0060, ¶0065-¶0067, ¶0076; Yamazaki (‘846), ¶0011-¶0013, ¶0103-¶0104, ¶0114, ¶0118).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891